684 F.2d 594
UNITED STATES of America, Appellee,v.Bobby Eugene ALLISON, Appellant.
No. 82-1468.
United States Court of Appeals,Eighth Circuit.
Submitted Aug. 2, 1982.Decided Aug. 6, 1982.

Appeal from the United States District Court for the Eastern District of Arkansas; Garnett Thomas Eisele, Chief Judge.
Wm. R. Wilson, Jr., P. A., Little Rock, Ark., for appellant.
George W. Proctor, U. S. Atty., Kenneth F. Stoll, First Asst. U. S. Atty., Little Rock, Ark., for appellee.
Before HEANEY and BRIGHT, Circuit Judges, and HENLEY, Senior Circuit Judge.
PER CURIAM.


1
Bobby Eugene Allison appeals from an order of the district court,1 denying Allison's motion for criminal contempt citations against individual members of the United States Parole Commission.  After reviewing the record in this action, we have determined that the appeal is patently frivolous.


2
Accordingly, we affirm the order of the district court for the reasons set forth therein.  See 8th Cir. R.14.2



1
 The Honorable G. Thomas Eisele, Chief Judge, United States District Court for the Eastern District of Arkansas


2
 This affirmance does not reflect our approval of the manner in which the Parole Commission and its representatives have carried out the function of "resentencing" Allison.  The district court determined that actions by the Parole Commission, even if erroneous, did not justify the issuance of a criminal contempt citation.  Only that ruling, which we affirm, is before us